Citation Nr: 0217341	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a eustachian 
tube dysfunction.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1983 to 
November 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied the benefits sought on 
appeal.

The Board observes that the veteran's claim of entitlement 
to service connection for a eustachian tube dysfunction was 
first considered and denied by the RO in a February 1984 
determination.  The RO provided the veteran with notice of 
the decision, as well as notice of his appellate rights, but 
he did not file a notice of disagreement (NOD) as to that 
decision, and it became final.  See 38 U.S.C.A. § 7105.  
Therefore, although this issue was certified to the Board as 
entitlement to service connection for a eustachian tube 
dysfunction, the Board finds that the issue is more 
appropriately characterized as whether new and material 
evidence has been presented to reopen a claim for service 
connection.  This is significant because, in cases where 
there is a prior final decision, the Board is required to 
determine whether new and material evidence has been 
presented before reopening the claim and adjudicating the 
claim for service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed February 1984 rating decision, the RO 
denied service connection for eustachian tube dysfunction.

3.  In a February 1995 rating decision, the RO denied 
reopening the claim for service connection for a eustachian 
tube dysfunction, finding that new and material evidence had 
not been submitted.

4.  The evidence associated with the claims file subsequent 
to the February 1984 and February 1985 rating decisions is 
not new or so significant that it must be considered in 
order to decide fairly the merits of the claim for service 
connection for a eustachian tube dysfunction.

5.  During service, the veteran was diagnosed with mild 
conduction hearing loss of the left ear.

6.  The veteran's bilateral hearing loss has not been shown 
to be causally or etiologically related to his active 
service.

7.  There is no medical evidence of tinnitus during service.

8.  The medical evidence does not establish that the 
veteran's tinnitus is causally or etiologically related to 
the veteran's active service.


CONCLUSIONS OF LAW

1.  The February 1984 rating decision denying service 
connection for a eustachian tube dysfunction is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The February 1985 rating decision denying the reopening 
of the veteran's claim for service connection for a 
eustachian tube dysfunction is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

3.  The evidence associated with the veteran's claims file 
subsequent to the RO's February 1984 and February 1985 
rating decisions is not new and material, and the veteran's 
claim for service connection for a eustachian tube 
dysfunction is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.156(a) (2002).

4.  Bilateral hearing loss was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2001).

5.  Tinnitus was neither incurred in nor aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence 
needed to substantiate and complete his claim.  The rating 
decision and the statement of the case issued in connection 
with the veteran's appeal, as well as additional 
correspondence to the veteran, have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reason that his claim was denied.  The RO indicated that 
it would review the information of record and determine what 
additional information is needed to process the veteran's 
claim.  The RO also informed the veteran of what the 
evidence must show in order to warrant reopening his claim 
and in order to grant service connection, as well as 
provided a detailed explanation of why the requested 
benefits were not granted.  In addition, the statement of 
the case included the criteria for reopening a claim and for 
granting service connection, as well as other regulations 
pertaining to his claim.  Similarly, letters to the veteran, 
from the RO, notified the veteran as to what kind of 
information was needed from him, and what he could do to 
help his claim.  See Quartuccio v. Principi, 16 Vet. App.  
183,187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain).  Accordingly, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained.  In addition, the veteran was afforded the 
opportunity for a VA examination in connection with his 
claims for service connection, and the RO requested 
additional information, including the veteran's treatment 
history and medical providers.  However, the veteran failed 
to submit any additional information and did not report for 
his VA examination as scheduled.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  The veteran and his representative 
have not made the Board aware of any additional evidence 
that should be obtained prior to appellate review, and the 
Board is satisfied that the requirements under the VCAA have 
been met.  As such, the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See also VAOPGCPREC 16-92.

The veteran claims entitlement to service connection for a 
eustachian tube dysfunction, bilateral hearing loss, and 
tinnitus.  


I.  New and material evidence

With regard to the veteran's eustachian tube dysfunction, 
the veteran essentially requests that the Board reopen his 
claim of entitlement to service connection on the basis that 
he has submitted new and material evidence not only 
sufficient to reopen his claim, but also sufficient to grant 
service connection.  The Board observes that the veteran's 
claim of entitlement to service connection for a eustachian 
tube dysfunction was first considered and denied in a 
February 1984 rating decision.  The veteran's claim was 
originally denied because service records, particularly the 
Medical Evaluation Board report, showed that the veteran had 
poor eustachian tube function since childhood, requiring 
numerous operations, including tympanoplasty and pressure 
equalization tube placement prior to service.  The rating 
decision concluded that the veteran's disabilities pre-
existed the veteran's service and were not aggravated by the 
veteran's service.  This decision was confirmed in a 
February 1985 rating decision, in which the RO declined to 
reopen the veteran's claim because no new and material 
evidence had been submitted.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the veteran files 
a NOD, but fails to perfect his appeal within sixty days of 
the date on which the statement of the case was mailed or 
within one year from the date of mailing the notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.204(b), 20.302(b), 20.1103.  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108.  In this case, the veteran 
did not file a NOD after the February 1984 or February 1985 
rating decisions.  Therefore, these rating decisions are 
final and are not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 
3.156, 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with regard to a claim that 
was disallowed, the Secretary must reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  
Since the current claim was filed prior to that date, the 
old version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186(1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  In other words, the evidence cannot 
be cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants 
a revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Final Definition," 55 Fed. Reg. At 52274 (1990)).  
The credibility of the new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.

No additional evidence regarding the veteran's eustachian 
tube dysfunction has been associated with the claims file 
subsequent to the February 1984 and February 1985 rating 
decisions.  The Board notes that the RO informed the veteran 
that he must submit new and material evidence showing 
aggravation of his pre-existing eustachian tube dysfunction 
in order to reopen his claim for service connection, but 
that the veteran did not respond to requests for 
information.  Further, the veteran failed to report for a VA 
examination.  As such, the Board finds that the veteran has 
not satisfied his burden of presenting new and material 
evidence.  Accordingly, the veteran's claim of entitlement 
to service connection for the veteran's eustachian tube 
dysfunction is not reopened.

II.  Service connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997). If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The evidence of record consists of the veteran's service 
medical records.  The Board, as stated earlier, points out 
that the veteran failed to report for a VA examination.
 
The veteran's November 1982 Report of Medical Examination 
for enlistment states that audiometric testing showed that 
the veteran's hearing in his right ear was 5 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz, and 20 decibels at 
6000 Hertz.  Audiometric testing showed that the veteran's 
hearing in his left ear was 30 decibels at 500 Hertz, 15 
decibels at 1000 Hertz, zero (0) decibels at 2000 Hertz, 15 
decibels at 3000 Hertz, 20 decibels at 4000 Hertz, and 30 
decibels at 6000 Hertz.  The report noted that the veteran 
had healed lip and palate from a previous surgery.  
According to the veteran's contemporaneous Report of Medical 
History, the veteran denied ear trouble and hearing loss and 
reported surgery for a cleft palate as a child.

In February 1983, the veteran was treated for an upper 
respiratory infection, rule out strep and otitis media.  In 
March 1983, the veteran complained of an earache and was 
diagnosed with external and internal otitis, after 
examination revealed a red and tender ear canal.  He was 
also shown to have a posterior inferior perforation with 
serous drainage, diagnosed as otitis media.

April 1983 records show that the veteran had a severely 
retracted left ear tympanic membrane with fluid and 
erythema.  His right ear was within normal limits.  He 
reported that he had a mastoidectomy about two to three 
years prior to his service.  The assessments were serous 
otitis and disturbed versus ruptured tympanic membrane.  

Additional service records dated April 1983 show note that 
the veteran reported a history of bilateral ear pain, left 
worse than right, and decreased hearing.  The veteran also 
reported undergoing a tympanoplasty about three years prior 
to service.  Examination showed that the left tympanic 
membrane was distorted, but there was no evidence of 
perforation.  There was slight movement and some erythema.  
The assessment was status-post left tympanoplasty, 
questionable otitis media, without evidence of an infection.  
A referral to an ear, nose, and throat (ENT) specialist was 
made.  The ENT specialist stated that examination of the 
left external canal was negative for exudate or drainage and 
that the veteran's left tympanic membrane was distorted, but 
without perforation.

An April 1983 audiogram showed mild conductive hearing loss 
of the left ear and right ear hearing within normal limits.  
A consultation from audiology states that the veteran 
reported bilateral pressure equalization tubes and other ear 
surgery following a perforation of the left ear.  
Examination showed clear ear canals and visible tympanic 
membranes.  The audiological examiner noted that the 
veteran's speech audiometry was within normal limits 
bilaterally.  Tympanometry revealed poor tympanic membrane 
mobility of the left ear, but normal mobility of the right 
ear, with absent acoustic reflexes bilaterally.  

Another VA medical record dated April 1983 noted the 
veteran's history of chronic left ear otitis media following 
his tympanoplasty.  According to the record, the veteran's 
left ear tympanic membrane was found to be deformed and 
perforated, but not ruptured.  The examining provider noted 
that the audiogram showed mild left ear hearing loss and 
that the ENT diagnosed chronic bilateral otitis media and 
recommended further surgery on the left ear to protect the 
I-S joint.  The diagnosis was a persistent mild infection 
and a retracted tympanic membrane of the left ear and a 
normal right ear, with some old scars on the tympanic 
membrane.  

Another consultation sheet dated April 1983 states that the 
veteran had persistent bilateral ear pain and a history of 
tympanoplasty three years before entering the military.

In May 1983, the veteran elected admission for a Medical 
Evaluation Board proceeding due to chronic ear disease.  A 
history of chronic ear disease beginning in childhood, as 
secondary to his status-post cleft lip and cleft palate 
repair was noted.  The veteran reported that he had been 
asymptomatic for the past three to four years.  He also 
reported that he had pressure equalization tubes inserted as 
a child, a tympanoplasty for a persistent right ear 
perforation, and surgery for removal of his pressure 
equalization tubes about two to three years earlier.  The 
veteran reported that he developed a left earache about four 
to five weeks into his training, which had not resolved to 
the time of his current admission, followed by a right 
earache which lasted for two weeks and was accompanied by 
decreased hearing.  The veteran denied otorrhea, vertigo, 
and tinnitus.  Examination of the right ear showed good 
landmarks on the tympanic membrane and a pressure 
equalization tube in the anterior inferior quadrant.  The 
left ear's tympanic membrane was retracted with 
tympanosclerosis, but without middle ear effusion.  An 
audiogram showed a mild mixed loss, which was primarily 
conductive in the lower frequencies in the left ear, as well 
as mild high frequency mixed loss with borderline hearing.  
The veteran had excellent word recognition bilaterally.  
There was low compliance and negative pressure in the left 
ear and a flat tympanogram in the right ear due to the 
presence of the tube.  A repeat physical examination of the 
right ear showed that the tube was out of the tympanic 
membrane and lying in the external auditory canal.  A repeat 
audiogram revealed normal hearing in the right ear and mild 
conductive hearing loss in the left ear with borderline 
normal hearing at low frequencies.  Persistent eustachian 
tube dysfunction in the left ear was noted.  The diagnosis 
was status-post surgical correction of cleft lip and palate 
with secondary eustachian tube dysfunction, which existed 
prior to service.  The examining provider opined that "[in 
view] of the [veteran's] underlying congenital defect of a 
cleft lip and palate, his . . . poor eustachian tube 
function is felt to be a permanent factor."  He further 
indicated that the veteran was "the subject of an erroneous 
induction . . . ."

The veteran's October 1983 Report of Medical Examination for 
the Medical Board notes that the veteran was status-post 
cleft palate repair, had mild conductive hearing loss 
secondary to eustachian tube dysfunction, and had a 
retracted/tympanosclerotic tympanic membrane bilaterally.  
Audiometric testing showed that the veteran's right ear 
hearing was 10 decibels at 500 and 1000 Hertz, 5 decibels at 
2000 Hertz, zero (0) decibels at 3000 Hertz, 15 decibels at 
4000 Hertz, and 35 decibels at 6000 Hertz.  Left ear hearing 
was 20 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 10 
decibels at 2000 Hertz, 25 decibels at 3000 and 4000 Hertz, 
and 30 decibels at 6000 Hertz.

In November 1983, the veteran requested a discharge for 
physical disability based upon the Medical Evaluation Board 
proceedings.  The Medical Board Proceedings report stated 
that the veteran was status-post surgical correction of a 
cleft lip and palate with secondary eustachian tube 
dysfunction, which was determined to have existed prior to 
service.  The report noted that the veteran's disorder was 
not aggravated by his active duty.  The veteran was found 
medically unfit for duty.  

As mentioned earlier, the veteran claims entitlement to 
service connection for bilateral hearing loss.  An award of 
service connection requires that the veteran incur a disease 
or disability during service.  See 38 U.S.C.A. § 1131.  
Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against claims for service connection for 
bilateral hearing loss and tinnitus.  

In order to consider the veteran's hearing impaired, he must 
meet the requirements of 38 C.F.R. § 3.385.  Under 38 C.F.R. 
§ 3.385, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993) ("[§ 3.385] operates to establish when a measured 
hearing loss is . . . a 'disability' for which compensation 
may be paid, provided that the requirements for service 
connection are otherwise met . . . .").  

The Board observes that a review of the veteran's service 
medical records reveals that the veteran does not meet the 
requirements of 38 C.F.R. § 3.385.  Nonetheless, even if the 
veteran met the criteria under 38 C.F.R. § 3.385, which 
could not be determined due to the veteran's failure to 
report to his VA examination, the Board finds that the 
veteran would not be entitled to service connection for 
bilateral hearing loss.  In this regard, the Board notes 
that the veteran's service medical records only showed mild 
hearing loss in the left ear, and normal right ear hearing.  
Furthermore, the veteran's hearing loss was associated with 
his eustachian tube dysfunction and status-post cleft lip 
and palate repair, which were determined to have existed 
prior to service and were not found to have been aggravated 
by the veteran's service.  In this regard, the Board 
observes that the veteran consistently reported a history of 
chronic ear disease since childhood, which was considered 
secondary to his childhood cleft lip and palate repair, and 
that the veteran had required multiple surgical 
interventions for his chronic ear disease prior to his 
entering the military.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Moreover, the veteran 
has not provided any evidence, other than his claim, linking 
his bilateral hearing loss to his active service.  A causal 
link between the veteran's current bilateral hearing loss 
and his service has not been established, and because the 
veteran is a layperson without medical training or 
expertise, his contentions do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions or evidence of 
causation, as it requires medical knowledge).  Accordingly, 
the Board finds that the veteran is not entitled to service 
connection for bilateral hearing loss.

In addition, the Board finds that the veteran is not 
entitled to service connection for tinnitus, as the record 
is negative for evidence that the veteran's tinnitus was 
incurred during his service.  The medical evidence does not 
support a causal relationship between the veteran's 
treatment for ear disease and his tinnitus, inasmuch as the 
veteran denied experiencing tinnitus during service and the 
fact that the veteran's ear disorder was determined to have 
existed prior to his service and was not aggravated during 
his service.  In this regard, the Board observes that the 
Medical Board Evaluation clearly indicated that the 
veteran's ear disorder was not related to his military 
service.  Furthermore, the Board notes that, due to the 
veteran's failure to report to his VA examination, there is 
no current medical evidence of tinnitus, and "[i]n the 
absence of proof of present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the Board finds that the veteran is not 
entitled to service connection for his tinnitus, as it was 
not incurred during service.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claims of service 
connection for bilateral hearing loss and tinnitus.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as 
amended, are not applicable, and the appeal is denied.


ORDER

New and material evidence not having been submitted to 
reopen the claim, service connection for a eustachian tube 
dysfunction is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

